Judgment reversed on the law and new trial granted, with costs to abide the event. We are of opinion that it sufficiently appears that the court intended to charge the jury, at folio 464, that if the crossing bell was ringing the plaintiff could not recover, and the jury must have so understood it; whereas it appears in the evidence that the north-bound train standing at the station would cause the bell to ring; and it further appears from the testimony that it was the custom while the bell was ringing to raise the gates and permit people to cross. In view of this evidence it was error of law to charge as requested by defendant. Blaekmar, P. J., Kelly and Jaycox, JJ., concur; Rich and Kelby, JJ., dissent.